Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/07/2022 has been entered. Claim 21 has been cancelled. Claims 31 and 32 are newly added. Claims 18 – 20 and 22 – 32 are under examination.
The amendments to claim 18 have overcome the previous rejection under 103 in view of Komagata (US2005/0230667)

However, upon further consideration, a new rejection is made under 103 in view of Komagata (US2005/0230667) in further view of Hanashima (WO2016125760A1)

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 – 20, 22 – 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Komagata (US2005/0230667) in view of Hanashima (WO2016125760A1, using espacenet translation)

Regarding claims 18, Komagata teaches a conductive adhesive comprising conductive particles and a resin and wherein the conductive particles are silver and tin [Abstract]. Komagata teaches that the silver and tin may be preferably in an alloy powder form in order to be homogeneous and have a stable effect [0016]. Komagata further teaches that the alloy powder has an average diameter of from 0.1 – 10 µm, which overlaps the claimed range [0019]. 
Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75.8:24.2 to 0:100 (Ag:Sn) (i.e. 24.2 – 100 wt% Sn), which overlaps with the claimed range of claim 32 [Abstract]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Komagata does not explicitly teach an oxygen content of the silver-tin alloy.

Hanashima teaches a bonding composition comprising silver and tin [page 2, line 41 – 43]. Hanashima further teaches that the bonding composition can further contain oxygen in order to improve the bonding strength with materials that contain an oxide on the surface/bonding portion [page 7, line 281 – 283]. Hanashima discloses that the amount of oxygen in the bonding composition can be between 0.0001 – 2 mass%, which overlaps with the claimed range, in order to ensure the bonding strength is sufficient without allowing oxygen to precipitate on the metal material surface [page 8, line 302 – 311] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the silver-tin alloy of Komagata and controlled the oxygen content to a range 0.0001 – 2% as taught by Hanashima in order to ensure the bonding strength with materials that contain an oxide. Given that Komagata and Hanashima are directed to silver-tin bonding compositions, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of Hanashima with Komagata. 

Komagata in view of Hanashima does not explicitly teach the shrinkage percentage at specific temperatures (i.e. thermomechanical analysis (TMA)). However, Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75.8:24.2 to 0:100 (Ag:Sn). This weight range directly overlaps with examples 1 – 6 provided in the specification (as published US2019/00093410), see Table 3. Given that Komagata teaches a highly overlapping composition range, as well as an overlapping average particle size (which would be expected to affect shrinkage amount) with regards to examples 1-6 of the silver powder alloy of the claimed invention, one of ordinary skill in the art would expect the silver-tin alloy powder of Komagata to meet/overlap with the shrinkage percentage (i.e. 0.5%) at a temperature not higher than 300⁰C.

Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 19 – 20, Komagata in view of Hanashima teaches the invention as applied above in claim 18. Komagata does not explicitly teach the shrinkage percentage at specific temperatures (i.e. thermomechanical analysis (TMA)). 
However, Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75:8:24.2 to 0:100 (Ag:Sn) (i.e. 24.2 – 100 wt% Sn). This weight range directly overlaps with examples 1 – 6 provided in the specification (as published US2019/00093410), see Table 3. Given that Komagata teaches a highly overlapping composition range, as well as an overlapping average particle size (which would be expected to affect shrinkage amount) with regards to examples 1 – 6 of the silver powder alloy of the claimed invention, one of ordinary skill in the art would expect the silver-tin alloy powder of Komagata to achieve an equivalent shrinkage percentage (i.e. 1.0 and 1.5) at a temperature not higher than 400⁰C and 450⁰C, respectively. 
Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 22, Komagata in view of Hanashima teaches the invention as applied above in claim 1. Komagata in view of Hanashima does not teach the presence of carbon. This is interpreted to mean that the carbon present is essentially 0%, which falls within the claimed range. 

Regarding claims 23 – 24, Komagata in view of Hanashima teaches the invention as applied above in claim 1. Komagata does not explicitly teach the BET specific surface area nor the tap density of the silver-tin alloy powder. 
However, Komagata in view of Hanashima teaches that the silver-tin alloy powder has a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to a tin weight percent range of (24.2 – 100 wt% Sn). This weight percent range overlaps with examples 1 – 6 of Table 3 (see as published US2019/00093410). Komagata also teaches that the average diameter of the silver-tin alloy is 0.1 – 10 µm [0019], which overlaps with the size of Examples 1 – 6 in Table 2.
That is, Komagata teaches an overlapping compositional range as well as an overlapping average particle size, and given that composition and size would be expected to affect/correlate with both the surface area as well as the tap density, a person of ordinary skill in the art would reasonably expect the silver – tin alloy powder of Komagata to have a BET specific surface area and tap density, that overlapped/met the claimed range of BET specific surface area (claim 23) and tap density (claim 24). Absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))



Claims 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 2,384,892) in view of Lu (CN1164452, using espacenet translation) 

Regarding claim 25, Comstock teaches a method for comminution of molten metals and metallic alloys [pg 1, left Col, lines 1 -5]. The metal (or metal alloy) is melted in a crucible (melting pot) and the molten metal is poured in a thin stream into jets of liquid which create minute particles of the metal/metal alloy [pg 2, left Col, lines 25 – 40]. Comstock discloses that a solid metal may be placed into the melting pot to be melted and supplied continuously to orifice [page 1, right col, line 36 – 39] wherein the orifice is protected by an inert atmosphere [Figure, labeled 2, 12;  page 2, left col, line 14 – 21] and that the molten metal may be protected (interpreted as preparing a molten metal in an atmosphere of nitrogen) [page 3, right col, line 60 – 63]. In addition, the liquid used in the jets of liquid can be water [pg 1, left Col, lines 36 – 50].  
Furthermore, Comstock discloses that the material undergoing comminution can be metal alloys and specifically notes silver – tin as an alloy [page 3, right Col, line 25]. Finally, Comstock shows in the Figure, that the metal is dropped down into a collecting area and subjected to sprayed water (meeting the claimed of limitation of, spraying water on the molten metal as the molten metal is allowed to drop), Comstock also notes that the molten metal is cooled rapidly in order to prevent segregation (meeting the claimed limitation of rapidly cooling) [page 4, left col, line 1 – 4]  
Comstock teaches that the water/liquid is applied at a pressure of not substantially less than 100 pounds per square inch (psi) (~0.69 MPa), which falls outside the claimed range [page 2, left col, line 70 – 75]. However, Comstock teaches that the pressure of the liquid/fluid can be increased or decreased to control the force and character of comminuting effect exerted by the fluid [page 2, right col, line 27 – 32]. 
Lu teaches a method of manufacturing a water atomized silver powder [Title]. Lu teaches that silver alloy powders including silver-tin alloy powder can be produced by atomization processes (similar to Comstock) [0002]. Lu teaches that distilled or treated pure water can be used as the atomizing medium and that the nozzle gap and angle can be adjusted to form a high pressure water jet of greater 50 MPa [0004] with a size of 40 µm or less. Lu water also disclosed that the pressure/speed of the water jet can be adjusted to control the particle shape and size of the atomized silver powder [0010]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of comminuting a silver-tin alloy as taught by Comstock, and applied a pressure of greater than 50 MPa to water used for atomizing the molten metal, as taught by Lu.  As disclosed in both Comstock and Lu, the adjustment of the water pressure can alter the characteristics of the final atomized product and as taught by Lu pressure over 50 MPa can create a small diameter silver powder of 40 µm or less. Given that both Comstock and Lu teach water atomizing silver/silver alloy powder, a person of ordinary skill in the art would have a reasonable expectation of success in using the pressure of Lu in the method of Comstock. 

Regarding claim 26, Comstock in view of Lu teaches the method as applied above in claim 25. Comstock teaches that the liquid may be water [pg 1, left Col, lines 36 – 50]. This is interpreted to meet the limitation of “pure water” as it is not mixed with any other liquids. 

Regarding claim 27, Comstock in view of Lu teaches the method as applied above in claim 25. Comstock further teaches that the enclosing container (i.e. where the molten metal stream is sprayed with water) may include a protective atmosphere [pg 2, left col, lines 4 -8]. This is interpreted to meet the limitation of “the atmosphere or an atmosphere of nitrogen”. 


Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US 2,384,892) in view of Lu (CN1164452, using espacenet translation), as applied to claim 25 above, in further view of Komagata (US2005/0230667)

Regarding claim 32, Comstock in view of Lu teaches the method as applied above in claim 25. Comstock in view of Lu both teach producing silver-tin alloys but do not explicitly teach the composition of the alloy(s). 
Komagata teaches that a homogenous silver and tin alloy powder for use in bonding materials [Abstract, 0012 – 0013] which can be prepared by atomization [0017]. Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75.8:24.2 to 0:100 (Ag:Sn) (i.e. 24.2 – 100 wt% Sn), which overlaps with the claimed range of claim 32 [Abstract]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of comminuting a silver-tin alloy as taught by Comstock in view of Lu, and used a composition of 24.2 – 100 wt% Sn, as taught by Komagata . Given that both Comstock in view of Lu and Komagata are directed to atomizing silver – tin alloys into powder, a person of ordinary skill in the art would have a reasonable expectation of success in using composition of Komagata in the method of Comstock in view of Lu to achieve predictable results. 
The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Claims 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Komagata (US2005/0230667)

Regarding claim 28, Komagata teaches the silver-tin alloy powder can be used in a conductive adhesive/paste and conductive adhesive/paste includes an organic solvent as well as a resin [0026, 0035].  Komagata further teaches that the alloy powder has an average diameter of from 0.1 – 10 µm [0019]. Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75.8:24.2 to 0:100 (Ag:Sn) (i.e. 24.2 – 100 wt% Sn), which overlaps with the claimed range of claim 25 [Abstract].
While Komagata does not explicitly teach that the conductive paste can be made by the water atomization of claim 25, the patentability of a product does not depend on its method of production, only the structure implied by the steps (See MPEP 2113).
In this case, the structure implied by the method of claim 25 is considered to be the powder size which, based on Table 2, has a particle size D50 that is met/overlapped by the powder size range of Komagata. Therefore, the burden has shifted to applicant to show a nonobvious difference between the claimed product and the prior art. (See MPEP 2113 I)

Regarding claim 29, Komagata teaches the invention as applied above in claim 28. Komagata teaches that the adhesive/paste is used with a resin to form a conductive layer prepared by curing (i.e. bake-type) [0026, 0040]. 

Regarding claim 30, Komagata teaches that the conductive adhesive/paste can be printed or applied on a substrate followed by heating at an elevated temperature to cure (i.e. baking/firing to form a conductive film) [0026, 0040]. It is taken that Komagata’s “curing” meets the broadest reasonable interpretation of “firing” as claimed.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 

Applicant argues that Komagata fails to disclose the method limitations of claim 25, vis-à-vis the rejected claims 28 – 30 [page 7, bottom – page 8]. However, this is not found persuasive because the method limitations of claim 25 in claim 28 are product-by-process given that claims 28 – 30 are directed to a product(s). The patentability of a product does not depend upon the method of production only the structure implied (See MPEP 2113). In this case, the structure implied was that the silver-tin alloy was in powder form and therefore also, the powder size described in Table 2, which Komagata teaches. Therefore, applicant’s arguments regarding Komagata failing to disclose the claim limitations of the method are not found persuasive.
Applicant argues that that Comstock (in view of Lu) fails to teach “preparing a molten metal by melting silver and tin in an atmosphere of nitrogen” [page 9 – 10] and instead teaches melting in an atmosphere of air, the examiner respectfully disagrees. Comstock states on page 3, right col, line 60 – 63, that the molten metal can be protected by a protective atmosphere which meets the claimed limitation and states that the melting pot of the invention can have solid state metal directly added to it to be melted [page 1, right column, line 35 – 39]. 
Therefore, applicant arguments that Comstock (in view of Lu) does not teach the claimed method of claim 25 is not found persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738